Porter, J.
delivered the opinion of the court. We remanded this cause a second time, on a suggestion that the judge might f>e able to amend his certificate; it now comes Up a declaration, that owing to the length of time that has intervened since the rendition of judgment, he cannot certify more positively than he has already done.
Having exhausted all the means given by law, to get the merits of the case before us, and failed, nothing remains for us to do but dismiss the appeal with costs.
It is therefore ordered, adjudged and decreed, that the appeal be dismissed with costs. Ante, 1, 224.